Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 1 of 29




                  Exhibit 2
            Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 2 of 29




Untraceable:
The Rising
Specter of
Ghost Guns




everytownresearch.org/untraceable-ghost-guns                                  1
Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 3 of 29

                              3
                        Introduction


                              5
                    Executive Summary


                              6
                      Ghost Gun Basics


                             10
          Making Ghost Guns Is Easy and Cheap


                              12
         Now There Are More Options Than Ever
                  to Get a Ghost Gun


                              16
           Ghost Guns Are a Public Safety Threat


                              19
           ATF Is Failing to Regulate Ghost Guns


                              21
          Policy Solutions and Recommendations


                             24
                         Conclusion

                             25

                Appendix A. Legal Overview
                 of State Ghost Gun Laws
            Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 4 of 29



Introduction
In California, a 16-year-old boy shot and killed two of his
classmates and shot and wounded three others with a
handgun.1 In Washington D.C., ghost guns were used in four
recent fatal shootings.2 In Arizona, a neo-Nazi sex offender
bragged on Facebook about his arsenal of firearms and
homemade assault-style rifles.3 All of these people were
legally prohibited from buying guns. But due to a dangerous
wrong turn by ATF these individuals were able to access
a haunting new source of firepower: ghost guns.

Ghost guns are the thread connecting a horrific series of
recent shootings. These do-it-yourself (DIY) firearms are
made from parts available without a background check and
are predictably emerging as a weapon of choice for violent
criminals, gun traffickers, dangerous extremists, and,
generally, people legally prohibited from buying firearms.
Because it has no serial number, a ghost gun cannot be
traced back to where it came from, which frustrates police
investigations and robs victims and survivors of justice.

The rise of ghost guns is the fastest-growing gun safety
problem facing our country. But disturbingly little is known
about who sells ghost guns, who buys them, and how much
they are used in crime. The scant data available is disjointed
and barely scratches the surface of the issue. To remedy this
problem, Everytown for Gun Safety examined available data,
including a sample of 80 online ghost gun part sellers and
more than 100 federal prosecutions involving ghost guns,
to find out who is selling and using these deadly weapons
and what can be done about it.




everytownresearch.org/untraceable-ghost-guns                                  3
            Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 5 of 29

Our analysis showed that across the country, law enforcement
officers are recovering increasing numbers of homemade,
unserialized guns from people who are legally prohibited from
having guns. We found that today, it’s easier and cheaper than
ever for anyone to make their own guns. With a DIY kit ordered
online and some commonly available tools, a novice can make
their own pistol, like a Glock 19, or an assault-style rifle, like
an AR-15 or AK-47, in just a few hours. The number of ghost
gun sellers offering gun-making kits with all parts needed at
discount prices is exploding, with some ghost gun kits retailing
at nearly half the price of their finished-firearm counterparts.4

The prevalence of ghost guns and their potential to wreak
havoc on every federal and state gun law are the predictable
outcomes of the failure of the federal Bureau of Alcohol,
Tobacco, Firearms and Explosives (ATF) to use its power to
regulate “unfinished” frames and receivers, the building blocks
of ghost guns. But it doesn’t have to be this way. Although ATF
does not currently classify “unfinished” frames and receivers
as firearms, as it once did, it could address the ghost gun
problem in one fell swoop by doing so again.

In the absence of ATF action addressing this threat,
stakeholders across the country are searching for a solution.
Some states are passing legislation to regulate ghost guns,
while others are using existing laws to rein in the ghost
gun market. Members of Congress have introduced bills
to address ghost guns. And law enforcement agencies are
beginning to track the use of ghost guns in crimes and
sound the alarm on this trend.

Inaction is not an option. Unregulated sellers will continue
to offer ghost gun building kits, traffickers will continue to
make and sell completed, untraceable ghost guns, and more
of these guns will end up in the hands of prohibited and often
dangerous individuals—causing more deaths, injuries, and
trauma in our communities.



everytownresearch.org/untraceable-ghost-guns                                  4
             Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 6 of 29


                                       Executive
                                       Summary
In response to the proliferation of ghost guns and the       Last, the report lays out recommendations for actions
unique risks they pose to public safety, Everytown           that should be taken by corporations and at the local,
prepared this report to inform the public, lawmakers,        state, and federal levels of government:
and law enforcement about the dangers of ghost guns,
and call on policymakers and corporations to act to        ① ATF should adopt a new definition of
stop ghost guns from falling into dangerous hands.           “firearm frames and receivers” that
                                                             would reassert regulation over ghost
First, the report surveys the rising specter of ghost        guns—like the proposed new definition
guns, finding that unregulated commercial sources are        formally submitted to ATF by Everytown
expanding and ghost guns are increasingly easy and           in December 2019.5
inexpensive to make. An Everytown analysis found
that 68 percent of online sellers in existence today       ② If ATF fails to act, Congress should enact
began selling ghost gun parts after 2014. Sellers            legislation to overrule ATF’s interpretation
provide all the necessary parts for a functional ghost       and clarify that “unfinished” frames
gun, and claim key ghost gun parts can be made in as         and receivers are firearms, prohibit the
fast as 15 minutes, often at rates below assembled           manufacture, sale, transfer, purchase,
firearms sold at retail.                                     and possession of a gun without a serial
                                                             number, and require ATF to collect data
It perhaps is not then surprising that law enforcement       and publicly report on the availability and
agencies are recovering homemade, unserialized               recovery of ghost guns.
firearms from criminals at alarming rates. While the
absence of comprehensive reporting makes analysis          ③ States should pass laws to prohibit
difficult, Everytown examined more than 100 federal          the purchase and sale of ghost guns
prosecutions involving ghost guns, finding that ghost        and the critical parts to manufacture
guns are connected to violent criminal enterprises,          them, mandate that firearms that are
gun trafficking rings, and far-right extremists. This        manufactured at home are serialized,
sample included more than 2,500 ghost guns, many             and require the licensure of individuals
of which were assault-style or machine guns. This first-     who want to manufacture firearms.
of-its-kind analysis shows that ghost guns are not only
for hobbyists, as some have claimed, but rather they       ④ In states with laws that already include
have become a critical part of the criminal market           frames and receivers in the definition of
for firearms.                                                firearm, state attorneys general should
                                                             issue legal opinions to clarify the law to
Next, this report examines ghost guns’ status under          ensure that law enforcement can treat
the law. Federal law, in fact, provides the framework        these parts as firearms.
for regulating ghost guns, but the report explains
why—based on a dangerous wrong turn by ATF—                ⑤ ATF and state and local law enforcement
the building blocks for ghost guns are currently             should collect data and publicly report
unregulated under federal law.                               on the availability and use of ghost guns.

                                                           ⑥ Companies that facilitate sales (e.g., credit
                                                             cards, internet service providers, shipping)
                                                             of the building blocks of ghost guns should
                                                             take proactive measures to prevent the
                                                             spread of ghost guns.




everytownresearch.org/untraceable-ghost-guns                                                                          5
              Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 7 of 29



Ghost Gun
Basics
A ghost gun is a DIY, homemade gun made from readily            Because of ATF’s current interpretation of the law, the
available, unregulated building blocks. It is produced          core building blocks for a ghost gun can be acquired
by an individual rather than by an ATF-licensed                 with no background check and no questions asked.
manufacturer or importer.
                                                                Understanding ghost guns requires knowing some
A ghost gun has three key, related characteristics: It is       basic facts about how guns are constructed. Frames
unserialized, untraceable, and its building blocks are          and receivers are the core building blocks of firearms.
acquired without a background check. A firearm made by          In a pistol, the frame provides the basic bottom
a licensed manufacturer or imported by an importer must         outline of the gun, housing the trigger and the
be engraved with identifying information: a unique serial       magazine, while providing a foundation for the slide
number, as well as the make and model. Under federal            and barrel (i.e., the parts a bullet passes through
law as currently interpreted by ATF, ghost guns, because        when fired and cartridges are ejected from). In a
they require additional handiwork, are not required to          semi-automatic rifle, the receiver houses the trigger
have serial numbers and other identifying markings.             parts and magazine and attaches to other parts.

Because they are unserialized, ghost guns are                   Most ghost guns are made from “unfinished” frames
untraceable. Typically, when police recover a firearm,          and receivers. Unfinished frames and receivers are
they use the included serial number and other markings          often marketed as “80%” complete, meaning a buyer
to initiate a trace request through ATF. ATF contacts the       needs to do only 20 percent of the work for the frame
manufacturer to find out where it shipped the recovered         or receiver to be assembled into an operable firearm.
gun, then the distributor to whom the gun was shipped,          As this report details, the difference between an
then the retailer who sold the gun to a consumer                unfinished frame or receiver and a finished, ready-
purchaser. By tracing a gun back to its first sale at retail,   to-use frame or receiver is a few tools and a couple
law enforcement agencies can have an initial lead in an         of hours of work. But that small difference means
investigation, identify straw purchasers and traffickers,       everything: The unfinished frame or receiver has no
and figure out how a gun arrived at a crime scene.              serial number and can be sold without a background
                                                                check, which enables people to circumvent state
It is impossible to trace a ghost gun: It has no history,       laws regulating assault weapons.
no records associated with it. As this report shows,
the untraceability of ghost guns is one of their selling
points and makes them attractive to criminals and gun
traffickers trying to avoid being held responsible when
their guns are recovered by law enforcement.




everytownresearch.org/untraceable-ghost-guns                                                                              6
            Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 8 of 29

Parts of a Glock 17



                                                               Frame




ATF says this is a firearm                     ATF says this is not a firearm

                 Rails Filed
                           Locking Block
                           Pin Hole




   Trigger Pin Hole


                Trigger Housing
                Pin Hole



A person without gunsmithing skills can turn an unfinished frame into a
functional frame with just a few tools and less than an hour of work.

everytownresearch.org/untraceable-ghost-guns                                  7
            Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 9 of 29

Parts of an AR-15




                                                              Receiver




ATF says this is a firearm                     ATF says this is not a firearm

                 Fire Control Cavity

                              Hammer
                              Pin Hole




 Selector
 Level Hole


        Trigger
        Pin Hole


The difference between an unfinished receiver and a finished, ready-to-use
receiver is a few tools and a couple of hours of work.

everytownresearch.org/untraceable-ghost-guns                                  8
            Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 10 of 29



Is it a Ghost Gun?
This report focuses on the usual core building blocks of ghost guns—the
unfinished frame or receiver. Downloadable guns, undetectable guns, and
defaced guns are sometimes referred to as ghost guns, but that is not always true.



Downloadable Guns? Yes.
Downloadable guns are one type of ghost gun and are created with
computer code instructions programmed into a 3D printer. 3D-printed guns
do not have serial numbers, and the code and 3D printer can be acquired
without a background check.




Undetectable Guns? Maybe.
Undetectable guns are firearms that cannot be detected by metal detectors
or x-ray machines. Downloadable guns, because they typically are made with
polymer, are undetectable with metal detectors unless a piece of metal is
inserted into them. Federal law prohibits the manufacture, sale, and possession
of undetectable guns.6




Defaced Guns? No.
Defaced guns are sometimes referred to as ghost guns, but defaced guns are
different. A defaced gun is a commercially manufactured firearm that has had its
serial number obliterated. A defaced gun gives a gun trafficker a similar advantage
to a ghost gun: It is difficult to trace the gun back to them. Fortunately, ATF has the
Obliterated Serial Number program to recover serial numbers from defaced guns,7
federal law bans defaced guns,8 and 30 states have enacted bans on defaced guns.9




everytownresearch.org/untraceable-ghost-guns                                         9
            Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 11 of 29


                Making Ghost Guns
                 is Easy and Cheap
Decades ago, it may have required certain technical       Online sellers 10 of ghost gun parts advertise how
knowledge and skill to convert an unfinished frame        easy it is to make a ghost gun. A seller of an AK-47
or receiver into a fully functional firearm component—    build kit announced that the kit was “one of the
even more so for the unlicensed gunsmith who was          simplest processes to date.”11 The seller helpfully
building a receiver out of an aluminum block. But         provides a how-to video on the sale page.12 Another
those days are over.                                      seller boasts that, with their AR-15 kit, “building time
                                                          doesn’t take too long. Within an hour or two, you
Everytown’s analysis of the current market shows          should be breaking it in at the range.”13 The top five
that ghost gun kits are designed and marketed for         instructional videos posted on YouTube that give
any person to do the necessary work. Online sellers       guidance on finishing either a frame or receiver have
have packaged the unfinished frame or receiver with       been viewed over 3 million times.14
all the other parts needed to complete the firearm
and include instructional videos with easy-to-follow      Sellers frequently offer a jig with their ghost gun kits.
steps. These sellers are now one-stop shops for           A jig is a device that fits around a frame or receiver
any person to get the building blocks, tools, and         and guides the drilling and milling necessary to finish
information to construct a fully operational ghost gun.   the unfinished frame or receiver so that it is ready
                                                          to be assembled into a functioning firearm. The kits
                                                          also often include the exact drill bits necessary to
                                                          finish the frame or receiver. All you need is an internet
                                                          connection, a credit card, a file, and a drill—you can
                                                          get everything else delivered straight to your home.




everytownresearch.org/untraceable-ghost-guns                                                                     10
            Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 12 of 29

One website offering rifle- and pistol-building kits        Sellers of ghost gun kits and unfinished frames and
announces that their jig “makes it ridiculously easy        receivers offer good prices. Everytown’s research
for a non-machinist to finish their 80% lower in            found that it is possible to purchase an AR-15 build
under 1 hour with no drill press required.”15 Another       kit and a lower receiver for as little as $345.19 And
seller offers a jig for a variety of rifle receiver types   kits for making Glock-type pistol kits with a frame
that can be used to complete an unfinished receiver         can go for as little as $400. 20 These prices compare
“in under 15 minutes with excellent results,”16 and         favorably to the cost of buying an assembled firearm
another claims that “[w]ithout the use of a press           at retail.
you can now build with ease and not spend a ton
of money on the tooling needed.”17                          Criminals take advantage of and profit from how easy
                                                            and inexpensive it is to make ghost guns. A five-time
Computer numerical controlled (CNC) machines                convicted felon from Easthampton, Massachusetts,
make finishing a frame or receiver even easier.             ordered all the parts he needed to make AR-15 rifles off
CNC machines do the drilling and milling for the            the internet. Using a milling machine in his basement
user, guided by computer code. Insert an unfinished         and following an instructional video, the man made
receiver, select the appropriate design file, and           ghost guns and sold them across state lines in New
a short time later you will have a precisely made,          Hampshire, and claimed he could make a $300 profit
finished receiver. The creator of one of these              on each.21 Another convicted felon and alleged gang
devices specially designed to work on firearms              member in Salem, Massachusetts, made a profit by
said the purpose of his product was to help                 ordering ghost gun kits online for $400 to $500, then
people with no technical expertise complete                 selling the assembled ghost guns for three times that
a ghost gun quickly.18                                      amount.22 This man called himself a “beast” because
                                                            he was the best at making ghost gun pistols. Using
                                                            tools you can get at a hardware store, he needed only
                                                            30 minutes to transform an unfinished pistol frame and
                                                            parts kit into a functioning gun.23


Unfinished semi-automatic handgun frame
with the jig to guide the work




everytownresearch.org/untraceable-ghost-guns                                                                       11
            Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 13 of 29


                Now There are More
                 Options than Ever
                to Get a Ghost Gun
The building blocks for ghost guns are available         Sellers of ghost gun kits and unfinished frames
for purchase online, at gun shows, and at stores. 24     and receivers clearly advertise that the products
Major retailers like Brownells and MidwayUSA now         are meant to be built into operable ghost guns.
offer unfinished frames and receivers and parts kits     The advertisements for unfinished frames and
alongside regular firearms, accessories, and gear.       receivers feature pictures of completed firearms
The growth in the online market has been especially      (not the unfinished product) that conspicuously
dramatic: Everytown’s analysis uncovered 80 online       show that there is no serial number. Lacking a serial
sellers of unfinished frames and/or receivers.25 These   number is a selling point for these products, with
sites often offer all the parts a buyer needs to make    some products explicitly celebrating the lack of a
their own firearm and there is frequently no limit       serial number.27 There is no doubt that these sellers
on how many ghost gun building blocks a person           are marketing firearms and no suggestion that the
can buy, with some sites even marketing unfinished       products being sold have any purpose other than
frames and receivers in 5- and 10-packs. 26 Many         becoming part of an operable weapon.
of these websites include detailed guidance on
how to finish machining a frame or receiver or even
provide instructional videos that a novice builder can
follow. A flourishing and unregulated online market in
unfinished frames and receivers provides ready access
to firearms to anyone who acquires a few basic tools
and can follow simple instructions.




everytownresearch.org/untraceable-ghost-guns                                                                     12
            Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 14 of 29

In addition, the sellers openly promote that these         Additional research uncovered that online ghost gun
products are not regulated by ATF, often with copies of    part sales and unfinished receivers have only recently
the formal letters sent from ATF saying the products       become a widespread phenomenon. Of the 80 sellers
are not regulated by ATF, alongside the pictures, parts,   identified, Everytown found that 68 percent began
and instructional guides. Since these sellers are not      offering the building blocks for ghost guns for sale
required to get a license from ATF to sell the products,   between January 2015 and May 2020—only 26 of
there is no reliable count of who is selling ghost gun     the identified sellers were offering unfinished frames
building blocks as there is with gun dealers. Due to       and/or receivers by the end of 2014. 28 An analysis
ATF’s interpretation of the law, these businesses also     of business registrations shows that these online
operate outside any ATF regulation or oversight.           retailers are based in states all across the country,
                                                           with at least one seller operating in 26 states. 29
Everytown undertook an investigation to better
understand the size of the online marketplace.
An extensive search of the internet uncovered a
sample of 80 sellers offering unfinished frames
and/or receivers for ghost guns. Most offered
shipment directly to the customer; major credit
cards were accepted at nearly all of these sites.




everytownresearch.org/untraceable-ghost-guns                                                                  13
            Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 15 of 29

Number of Sellers Offering the Building Blocks
for Ghost Guns in 2014 Compared to Now

Operating
                                  1
in 2014



                                                               1                                   1
                                      2                                            1
                                                                           3
                             8                                     1
                                                                                                   1
                                                                                               1


                                                           3
                                                                                               3




Operating
                                  4
Today
                                                   1

                                          1
                                                       1
                                                               1                                   2   1
                                   2                                               3
                                               2                           5                           1
                                                                                           1
                             18                            3       5                               1
                                                                               1
                                                                                                   4
                                                                           1
                                                                                               2
                                                                       1               1
                                                                   1
                                                           5
                                                                                               12




everytownresearch.org/untraceable-ghost-guns                                                               14
            Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 16 of 29

The emergence of this thriving market in ghost gun         Still others see these easy-to-access websites
parts draws buyers who cannot legally purchase             as the vehicle to turn ghost gun trafficking into a
firearms. In Pennsylvania, an 18-year-old exchange         business opportunity. A professional welder applied
student used one of these sites to get all the parts       his training to making AR-15 rifles during a period of
he needed to make a pistol. This was only discovered       unemployment.31 Another man quit his job because
after he made a threat to “shoot up” his high school.30    manufacturing firearms with a drill press in his home
Several sellers attribute the popularity of ghost guns     had become so lucrative.32 A Rhode Island ghost gun
to perceived state action on gun safety, laying bare the   trafficker told ATF that he made homemade guns
appeal to those seeking to avoid gun safety laws.          because he needed the money.33




Online sellers are finding their inventories stretched thin
as demand increases with recent political events and the
COVID-19 pandemic:




everytownresearch.org/untraceable-ghost-guns                                                                   15
            Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 17 of 29


                  Ghost Guns are a
                 Public Safety Threat
Police, concerned about a software developer’s paranoid behavior, committed
the man for mental health treatment and seized his guns. Years later, even though
he was barred from buying a gun legally, the man bought a gun-building kit and
made a Glock-style pistol. One day, he penned a note vowing to fight “[f]or all
those who have [been] isolated, alienated, marginalized, and rejected” and
regretting that he would disappoint his family. Then he walked into work
with his ghost gun pistol and shot and wounded four coworkers before
police confronted and shot and killed him.34

In communities across the country, law enforcement           A Syracuse man used a ghost gun to shoot his
agencies are recovering increasing numbers of ghost          6-year-old nephew in the back after he showed up
guns. Thirty percent of guns recovered by ATF in             at his sister’s house acting erratically and said: “Do
California are unserialized, according to a 2019 report.35   you trust me?” before firing at the little boy.43 In
One official cited an even higher recovery rate at the       2019, Onondaga County, New York, police recovered
local level: “Forty-one percent, so almost half our          23 ghost guns. Only one ghost gun had ever been
cases we're coming across are these ‘ghost guns,’”           recovered before 2018.44
said Carlos A. Canino, special agent in charge of the
ATF Los Angeles Field Division. “What's changed is           Law enforcement leaders have been raising alarms
technology. The technology makes it easy for someone         over the effect ghost guns are having on public
to make one of these, even to mass produce these.”36         safety. Toniann Rebick, a criminalist with the San
                                                             Diego Police Department, recalled being surprised
Other communities have seen significant ghost gun            when the first ghost gun that came across her desk,
recoveries, with sharp increases in the past year.           “[t]hen a few weeks later, I had another one. All of
Washington, DC, saw a 342 percent increase in ghost          a sudden these are common.” 45 “We work so hard in
gun recoveries, with law enforcement recovering 115          ensuring that individuals pass background checks
ghost guns in 2019, compared to 26 in 2018. 37 In a          and are responsible gun owners,” said Eddie Garcia,
single week in 2020, DC police recovered six ghost           the chief of the San Jose Police Department. “And
gun pistols and one ghost gun assault-style rifle. 38        that really gets thrown out the door when you have
Similarly, from Philadelphia to Syracuse to Denver,          individuals that can just make a homemade gun.”46
ghost gun recoveries are increasing in cities, and law       “This is an emerging trend that is just continuing
enforcement is speaking out about this growing problem.39    to increase," Bill McMullan, then-special agent in
                                                             charge of the ATF’s Los Angeles Field Division, said
State and local law enforcement is recovering ghost          during a press conference in 2017. “Criminals are
guns from felons, domestic abusers, criminal gangs,          making their own weapons because they’re not able
drug dealers, extremists, and minors.40 In the summer        to buy them legally.”47 In 2018, leading law enforcement
of 2018, a 25-year-old man was killed with a ghost gun       associations, including the International Association
in Washington, DC, during a shoot-out that left 32 shell     of Chiefs of Police and the Major Cities Chiefs
casings at the scene.41 An assault-style ghost gun was       Association, identified this public safety threat
used by a shooter to pin down two law enforcement            and called for action to address it.48
officers during a shoot-out near Catholic University
in Washington, DC.42




everytownresearch.org/untraceable-ghost-guns                                                                          16
            Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 18 of 29

"We work so hard in ensuring that                           The federal cases also show that ghost guns are
                                                            frequently used by criminal organizations and drug
 individuals pass background checks                         traffickers to facilitate their crimes. More than 1,300
 and are responsible gun owners.                            ghost guns were used or sold by criminal enterprises
                                                            to facilitate crimes including gun trafficking, robbery,
 And that really gets thrown                                drug trafficking, terrorism, and murder.
 out the door when you have
                                                            In one case, an associate of the Vineland Boys street
 individuals that can just                                  gang was charged with manufacturing ghost gun
 make a homemade gun.”­                                     AR-15s by finishing lower receivers, and selling the
                                                            completed ghost guns to gang members to use in
—Eddie Garcia, Chief of the                                 crimes. One gang member used a ghost gun AR-15
   San Jose Police Department.                              that was built from parts purchased from an online
                                                            seller in an attempted murder of a rival gang member.
These statistics and stories provide only a small
window into this emerging crisis. Unfortunately, few law    Given the range of organized criminal groups
enforcement agencies have available data on ghost gun       represented in the sample, perhaps it is no surprise
recoveries. Until agencies start tracking and reporting     that high-powered assault weapons featured heavily:
ghost gun recoveries, criminal prosecutions are the         Nearly 75 percent of the prosecutions involved ghost
best indicator of the extent of the ghost gun problem.      gun assault-style rifles or parts for ghost gun assault-
                                                            style weapons, while nearly half of the prosecutions
Everytown reviewed 114 federal prosecutions from            involved ghost gun versions of firearm types strictly
2010 to April 2020 involving ghost guns, revealing          regulated under the National Firearms Act, like fully
2,513 ghost guns connected to criminal activity.49          automatic firearms or short-barreled rifles.
This figure drastically under-represents the scale of
ghost gun activity even within this set of prosecutions.    While prosecutions involving ghost guns demonstrate
For example, a defendant documented to have sold            that ghost guns are being trafficked by criminals and
23 homemade assault rifles to ATF informants and            possessed by people prohibited from having firearms,
undercover officers boasted that he manufactured            these prosecutions undoubtedly represent only a slice
similar rifles “on a weekly basis” and had already          of all ghost gun–related criminal activity. Because
trafficked 150 to customers in Mexico.50 Another            ghost guns are untraceable, law enforcement cannot
defendant sold six AR-15 style firearms to ATF agents       trace a ghost gun used in a crime back to the dealer
and had “multiple boxes” of lower receivers with his        that sold it or the person who first bought it.
drill press, vices, and other tools, indicating a much
larger operation.51
                                                            More than 2,500 ghost guns
Everytown’s analysis revealed an unsurprising link          were connected to criminal
between ghost guns and crime. In nearly half of the
prosecutions reviewed, the defendants were prohibited       activity in 114 federal cases
from possessing any firearm and would not have              from 2010 to April 2020.
passed a background check if one were required. More
than 1,300 ghost guns connected to criminal activity
were possessed, made, or sold by people prohibited
from purchasing or possessing firearms, including
felons, sex offenders, and domestic abusers. The vast
majority, more than 2,200, of the ghost guns connected
to criminal activity involved individuals charged with
illegally manufacturing or dealing firearms. Nearly forty
percent of these cases involved defendants who were
prohibited from purchasing or possessing firearms.




everytownresearch.org/untraceable-ghost-guns                                                                       17
              Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 19 of 29

   Disarm Hate:
   Ghost Guns Arm Hate-Filled Extremists

  Everytown’s federal case review also found troubling examples
  of white supremacists obtaining ghost guns:

• In Arizona, FBI agents seized more than 20 guns from a neo-Nazi
  sex offender, including a ghost gun assault-style rifle.52 He was
  caught because he bragged about his arsenal on Facebook.53
• A white supremacist group made its own fully automatic AR-15s
  after bombing a Minnesota mosque and attempting to bomb an
  Illinois women’s health clinic.54
• In January 2020, authorities arrested three members of a white
  supremacist terror group who planned to travel to Virginia where
  they hoped to use a gun rights rally in Richmond to ignite a civil
  war.55 One member of the group had made an AR-15 using parts
  and a jig widely available online.56 After test-firing the rifle at a
  shooting range and noticing that more than one bullet fired at
  a time, he remarked, “Oh oops, it looks like I accidentally made a
  machine gun.”57

   Searches of popular online forums show that extremists openly
   discuss the benefit of ghost guns and share advice on how to
   make them. On 4chan, an online platform popular with white
   supremacists, commenters shared tips for building ghost guns
   amid a steady stream of racist, anti-Semitic, and homophobic
   slurs. “Only use a drill for the holes. Use a mill for the rails and
   finish up with a dremel with a small bit,” one 4chan user advised.
   “Don’t listen to what these [slur] say, a drill press is fine for your
   holes.” A rabidly racist and anti-Semitic user posted a guide for
   building an “untraceable, unserialized AR-15,” which has been
   circulating on 4chan for years. After an extremist in Germany used
   a homemade gun to attack worshipers at a synagogue, 4chan users
   shared a guide for making the shooter’s gun. Some commenters
   noted how cheap and easy it is to order gun kits online and enjoy
   home delivery with no background check. Others extolled the
   benefits of ghost guns’ untraceability.




  everytownresearch.org/untraceable-ghost-guns                                   18
            Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 20 of 29


    ATF is Failing to Regulate
           Ghost Guns
As described in this report, federal authorities are     In these letters, ATF has taken the position that an
admirably scrambling to contain this outbreak of ghost   AR-15 lower receiver does not qualify as a firearm as
guns used in serious crimes through investigations       long as one part of the receiver—the trigger cavity—
and prosecutions of criminals with fully assembled       is not milled out. ATF told businesses that these
ghost guns. But federal law, if interpreted properly     unfinished receivers could be sold without serial
by ATF, could cut off this scourge at the source.        numbers and without background checks.59 ATF made
                                                         similar determinations about pistol frames.60 It does
Federal gun laws regulate “firearms,” so the precise     not matter if the unfinished frame or receiver could be
meaning of that term is important. Congress broadly      made into a functioning firearm in less than one hour.
defined “firearm” to include completed, fully operable   Therefore, businesses are free to sell these unfinished
weapons as well as their core building blocks, frames    frames and receivers—and all the other parts of a
and receivers.                                           firearm—to anyone who orders them online or buys
                                                         them at a gun show or store, no matter how easy it is
                                                         for the buyer to turn their purchase into a working gun.
“The term ‘firearm’ means (A) any                        Even a convicted felon can purchase an unfinished
 weapon (including a starter gun)                        receiver or frame online because, in ATF’s view, these
                                                         are essentially unregulated pieces of metal—which also
 which will or is designed to or                         means many sellers are not subject to ATF regulation
 may readily be converted to expel                       and oversight.

 a projectile by the action of an                        For several reasons, ATF’s current position—that
 explosive; (B) the frame or receiver                    unfinished frames and receivers are not firearms—
                                                         is incorrect and unwise.
 of any such weapon; (C) any firearm
 muffler or firearm silencer; or (D) any                 First, ATF’s current position is incorrect because
                                                         it contradicts federal law. Under the definition of
 destructive device. Such term does                      “firearm” currently in federal law, a frame or receiver
 not include an antique firearm.”58                      qualifies as a firearm if it can, or is designed to, or may
                                                         readily be converted to be part of an operable weapon.
                                                         Therefore, any frame or receiver should be considered
ATF determines when a product qualifies as a             a firearm if—with a little time and some drilling and
firearm and is responsible for deciding, on a case-      assembly work—it can be made into a functional gun.
by-case basis, when a frame or receiver meets
the definition of “firearm.” ATF makes these             Second, ATF’s current position is undercut by its past
determinations when the sellers of “unfinished”          positions. From the 1980s until at least 2002, ATF
frames and receivers want confirmation that their        classified a frame or receiver based on how much work
products will not be regulated by ATF. A business        remained for that item to be made part of a functioning
sends a sample frame or receiver to ATF, and ATF         firearm and how long that work would take. If it took
provides a determination letter explaining whether       only 75 minutes to drill out the interior of an AR-15
or not that frame or receiver qualifies as a firearm.    receiver for it to be used to construct a functioning
The sellers often post these letters to reassure         rifle, ATF determined that the receiver was a firearm
customers that the product is not regulated by           subject to federal law.61 But in the mid-2000s—after
ATF and does not require a background check.             the federal Assault Weapons Ban expired and when
                                                         homemade gun supplies and tools started to become
                                                         more accessible online and more affordable—ATF
                                                         started suggesting that it would not characterize an
                                                         AR-15 receiver as a firearm as long as one part of the
                                                         receiver—the trigger cavity—was not milled out.62 The
                                                         reason ATF changed its position is unclear.


everytownresearch.org/untraceable-ghost-guns                                                                     19
            Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 21 of 29

Third, ATF’s position is unwise because it undermines        All federal firearms licensees must make a record of
all other federal gun laws. At their core, federal           all the guns they stock or make and all the guns they
gun laws aim to “make it possible to keep firearms           sell or export (i.e., their acquisitions and dispositions).64
out of the hands of those not legally entitled to            Manufacturers and importers must stamp each firearm
possess them.” 63 Though written long before easily          with a unique serial number and other identifying
manufactured ghost guns became prevalent, these              markings and keep records of this information.65 Since
laws were designed to address the same problems              1994, an individual purchaser must pass a background
that ghost guns now present: the uncontrolled                check before buying a firearm from a licensed dealer.66
interstate distribution of firearms, which allows
dangerous individuals to readily acquire firearms            Federal gun laws cannot achieve their objectives if
without a background check.                                  ATF simply allows businesses to sell DIY kits without
                                                             performing background checks on purchase, without
Federal gun laws seek to control the distribution of         keeping any record of sales, and without placing a
firearms by regulating firearm businesses, requiring all     serial number on each frame and receiver.
firearms to have serial numbers, and requiring firearm
businesses to sell firearms only to buyers who can legally   The predictable result of ATF’s current position is the
possess them. These laws require any person or business      scourge of ghost guns evidenced in local ghost gun
that manufactures or sells firearms to be licensed to        recoveries and myriad federal prosecutions of violent
ensure that the legal market for firearms works to keep      criminals, gun traffickers, and extremist groups, an
guns away from people who shouldn’t have them.               ironic if tragic case of the government inventing the
                                                             very problem it seeks to solve.




everytownresearch.org/untraceable-ghost-guns                                                                          20
                Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 22 of 29


                 Policy Solutions
              and Recommendations
   In February 2019, ATF received a tip about a ghost gun trafficker operating
   near Worcester, Massachusetts.67 Talking to a customer who, unbeknownst to
   the trafficker, was an ATF informant, the trafficker said that he could make
   and customize any firearm the customer wanted, offering Glock-style pistols
   and fully automatic AR-15s for sale.68 But the trafficker was worried after
   seeing media coverage about people “constantly getting busted with guns...
   without serial numbers.”69 The trafficker suspected that ghost guns would be
   regulated eventually, but for the time being, “he was getting what he could
   before authorities started cracking down on it.” 70

   As ghost gun recoveries rise and more crimes                    Former acting director of the ATF, Thomas Brandon, said
   are committed with ghost guns, law enforcement                  he thought ATF should reclassify ghost gun kits as
   organizations have sounded the alarm and state and              firearms and, prior to his retirement in April 2019, was
   local governments have begun taking action. Everytown           ready to recommend that certain ghost gun kits be
   recommends that corporations and policymakers at the            reclassified as firearms because of the ease of assembly.73
   federal, state, and local levels take the following actions
   to stop ghost guns from falling into dangerous hands            In December 2019, Everytown submitted a formal
   and to prevent gun violence.                                    request to ATF to issue a new regulation that would
                                                                   reassert federal regulation of unfinished frames and
1— ATF should adopt a new definition of                            receivers and clarify that the lower receiver of an AR-15
   “firearm frame and receiver” to regulate                        is covered by the 1968 Gun Control Act’s definition of
   the core building blocks for ghost guns.                        firearm. ATF should adopt a new definition of firearm
                                                                   frame or receiver to read like this:
   Since the market for ghost guns has exploded, ATF
   has done nothing, as of May 2020, through formal                Firearm frame or receiver. That part of
   rulemaking procedures to expressly address ghost                a firearm which provides housing for
   guns.71 ATF is responsible for issuing regulations              the trigger group, including any such
   interpreting federal gun laws. In fact, a longstanding          part (1) that is designed, intended, or
   regulation defines the term “firearm frame or receiver”         marketed to be used in an assembled,
   but that definition provides no clarity about the               operable firearm, or (2) that, without
   condition that a frame or receiver must be in to qualify        the expenditure of substantial time and
   as a firearm. The regulation was not meant to provide           effort, can be converted for use in an
   that clarity; ATF enacted it to specify the place where         assembled, operable firearm.
   a manufacturer or importer should place a firearm’s
   serial number and other markings.72                             ATF could commence rulemaking immediately
                                                                   and is under pressure to do so: in February 2020,
   ATF could easily change its position that unfinished            US Senate Minority Leader Chuck Schumer of New
   frames and receivers are not firearms if it amended this        York wrote to US Attorney General William Barr and
   regulatory definition. An amended definition could make         ATF Acting Director Regina Lombardo calling on ATF
   clear that a frame or receiver is a firearm if it is designed   to regulate unfinished frames and receivers.74 In April
   to be part a functioning firearm, or could easily be            2020, Members of the House Judiciary Committee
   turned into one.                                                also sent a letter to the ATF seeking answers regarding
                                                                   the measures the ATF has undertaken to address
                                                                   the surge in ghost guns sales during the COVID-19
                                                                   pandemic.75


   everytownresearch.org/untraceable-ghost-guns                                                                           21
               Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 23 of 29

2— Congress should enact legislation to                          States have taken different approaches to regulating
   regulate ghost guns.                                          ghost guns, but at a minimum, these laws should
                                                                 make it illegal to purchase or sell ghost guns and the
   Should ATF fail to act, Congress can pass legislation         critical parts to manufacture them. This could include
   to overrule ATF’s interpretation and address the              provisions to ensure that unfinished frames and
   ghost gun problem. In the 116th Congress, bills have          receivers cannot be obtained without a background
   been introduced to regulate unfinished frames and             check and provisions to ensure that any firearms
   receivers as firearms, prohibit the manufacture, sale,        that are manufactured are serialized. States can also
   transfer, and purchase of a gun without a serial number,      consider restrictions that require the licensure of
   and require government reporting on the availability of       individuals who want to manufacture firearms.85 (See
   ghost guns. For example:                                      Appendix A for an overview of state ghost gun laws.)
 • Representative David Cicilline (D-RI) sponsored
   the Untraceable Firearms Act of 2019, which would          4— State attorneys general should issue legal
   regulate unfinished frames and receivers as firearms          opinions to clarify existing laws to ensure
   and prohibit the manufacture, sale, transfer, and             that law enforcement can treat ghost gun
   purchase of a gun without a serial number.76                  parts as firearms.
 • Along similar lines, Representative Mike Quigley (D-IL)
   introduced the Trafficking Reduction And Criminal             Recognizing the threat to public safety posed by
   Enforcement (TRACE) Act, which would classify                 ghost guns, state attorneys general have also taken
   unfinished frames and receivers, and gun-building             strong steps to regulate ghost guns.
   kits, as firearms.77
 • Representative Adriano Espaillat (D-NY) introduced            In several states, state law already includes frames
   the Ghost Guns Are Guns Act, which would treat                and receivers in the definition of firearms. As with
   as a firearm any combination of parts for making              federal law, these laws can and should be interpreted
   into a firearm.78                                             to classify unfinished frames and receivers as
                                                                 firearms. In many places, state attorneys general
   In addition to passing the bills mentioned here,              have the power to issue legal opinions to clarify the
   Congress should enact legislation to ensure that the          law, and an opportunity exists to ensure that law
   definition of receiver covers the AR-15, require ATF to       enforcement can treat these parts as firearms. That
   collect data and publicly report on the availability and      is exactly what the Pennsylvania Attorney General
   recovery of ghost guns, and regulate the businesses           recently did when he issued a legal opinion to clarify
   that sell unfinished frames and receivers and gun-            that 80% receivers meet the definition of receivers
   building kits.                                                under current Pennsylvania law.86 The effect of this
                                                                 was to serve notice to law enforcement that these
                                                                 unfinished receivers should be treated like firearms
3— States should enact laws to regulate
                                                                 for the purposes of enforcing certain Pennsylvania
   ghost guns.
                                                                 firearms laws.87
   While a strong federal solution is critical to cutting
                                                                 Opportunities also exist to ensure that companies
   off easy access to the parts and kits that make it
                                                                 selling these products have taken steps to market
   so easy for criminals and other prohibited people
                                                                 and distribute them in compliance with state law.
   to create unserialized and undetectable firearms,
                                                                 The New Jersey Attorney General sued a seller of
   states can and should take action to empower local
                                                                 AR-15 kits for advertising, offering, and selling the
   law enforcement to act to prevent the trafficking and
                                                                 kits to New Jersey residents without warning that
   criminal use of ghost guns.
                                                                 ghost guns are illegal under state law.88 The New
                                                                 York Attorney General sent cease-and-desist letters
   In fact, several states have taken action to regulate
                                                                 to ghost gun companies who were offering ghost gun
   ghost guns, and several more, including Delaware,79
                                                                 parts and kits for sale in possible violation of state
   Hawaii,80 New York,81 Maryland,82 and Rhode Island,83
                                                                 firearm laws.89
   were actively considering ghost gun legislation before
   the COVID-19 pandemic led to the early adjournment
   or suspension of most state legislature’s sessions.
   The District of Columbia, realizing the urgent need
   for action based on the rise of ghost guns used
   in crime, passed emergency legislation to stop the
   unregulated sale of the building blocks for ghost guns
   as the DC Council works on a permanent solution.84



   everytownresearch.org/untraceable-ghost-guns                                                                       22
               Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 24 of 29

5— ATF and state and local law enforcement                    6— Companies should not facilitate the sale
   should collect data and publicly report                       of ghost guns in light of the risk that these
   on the availability and use of ghost guns.                    firearms will be obtained by prohibited
                                                                 people or used in crimes.
   On February 5, 2020, FBI Director Christopher Wray
   appeared before the Judiciary Committee of the                The companies selling the building blocks for ghost
   US House of Representatives, where he was asked               guns are aware that their products are being used
   whether the FBI had seen an increase in the number of         illegally, but they have not taken any steps to prevent
   ghost guns during FBI investigations.90 Director Wray,        firearms from falling into the wrong hands. Given that
   while acknowledging the growing concern at the FBI            these manufacturers actively court business from
   over ghost guns, was unable at the time of the hearing        those seeking to evade the law, it is unlikely that they
   to provide statistical information about ghost guns.          will voluntarily change their business practices to
   This brief exchange highlights the simple fact that to        guard against criminal abuse.
   better respond to the threat of ghost guns, we need
   better data and information about them and their use in       But the companies that facilitate the online
   gun crime. After the hearing, Representative Madeleine        acquisition of ghost guns can do the right thing
   Dean (D-PA) sent a letter to Director Wray following up       by putting conditions on using or withholding their
   on his comments and requesting data and information           services. Mastercard, Visa, Discover, and American
   on ghost gun recoveries.91                                    Express need not process sales of products like
                                                                 these that run a substantial risk of being used
   While ATF and other law enforcement agencies have             illegally. The internet service providers that host
   released some limited information about the number            these websites can decline business from ghost gun
   of ghost guns and their use in gun crime, it is critical      operators, as GoDaddy and Google did with the The
   that we have strong national data and a process in            Daily Stormer website.94 And common carriers like
   place to record the number of ghost guns used in gun          FedEx need not agree to ship packages that contain
   crimes and to know how many are recovered by ATF.             the building blocks of ghost guns. Absent meaningful
   To accomplish this, ATF should immediately develop            action from government, these private actors could
   an internal data collection process to record when            do a great deal to protect our communities from
   ghost guns are involved in a criminal investigation           ghost guns.
   and should release data about their use in crimes
   to the public as part of its reporting on crime gun
   recoveries. This data should be used by policymakers,
   researchers, and law enforcement to develop more
   effective and targeted policy solutions to address
   ghost guns.

   The National Defense Authorization Act for Fiscal
   Year 2020, which was signed into law on December
   20, 2019, included a provision similar to legislation
   introduced by Representative Max Rose (D-NY)92 that
   directs the Department of Homeland Security to
   conduct an annual threat assessment of ghost guns
   for the next four years, with the first report due in
   June 2020.93




   everytownresearch.org/untraceable-ghost-guns                                                                       23
                Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 25 of 29



    Conclusion
    Ghost guns are a threat to public safety. ATF’s failure to
    regulate has allowed a marketplace for ghost guns to thrive
    that is being exploited by violent criminals, gun traffickers,
    and extremist groups. ATF can and should take immediate
    action to update the regulations and put a stop to the
    unregulated sale of the building blocks for ghost guns.




    everytownresearch.org/untraceable-ghost-guns
everytownresearch.org/untraceable-ghost-guns                                       24
            Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 26 of 29


Appendix A. Legal Overview
 of State Ghost Gun Laws
             California: Requires serial numbers and regulates the building blocks
             for ghost guns.
             California requires all manufactured or assembled firearms to bear a unique serial number or mark
             of identification.95 Prior to assembling a firearm, or upon moving into the state, people must apply
             to the California Department of Justice to obtain a unique serial number or mark of identification for
             unserialized guns.96 The Justice Department conducts a background check and ensures compliance
             with state law before issuing the identification number.97 Upon receiving the identification number,
             the owner must affix it to the firearm.98 California prohibits the sale or transfer of these firearms.99
             In 2019, California expanded its law to require that by July 1, 2024, all sales of firearm precursor parts
             must take place through a licensed vendor and to require that the state conduct background checks
             on transfers of frames and receivers by July 1, 2025.100 Online sellers of precursor parts will have to
             deliver their parts to a vendor before they can be transferred to a buyer.101


             Connecticut: Requires serial numbers, regulates the building blocks
             for ghost guns, and regulates undetectable firearms.
             Connecticut prohibits manufacturing firearms without obtaining a serial number from the Connecticut
             Department of Emergency Services and Public Protection, which is issued after a background check,
             and affixing it to the firearm.102
             Connecticut also requires a background check before the sale and transfer of unfinished frames and lower
             receivers, generally prohibits the sale or transfer of unfinished frames and lower receivers without serial
             numbers and prohibits people prohibited by state law from having guns from possessing these parts.103
             Finally, Connecticut prohibits guns made from polymer plastic that are undetectable by metal detectors.104


             Massachusetts: Regulates undetectable firearms.
             Massachusetts prohibits the sale, transfer, or possession of any weapon that is undetectable
             by a walk-through metal detector or x-ray machine commonly used at airports.105


             New Jersey: Requires a license to manufacture a firearm; regulates undetectable
             firearms; and prohibits distribution of downloadable gun schematics.
             New Jersey prohibits manufacturing firearms without a manufacturer’s license 106 and generally
             prohibits the purchase of frames and receivers without a serial number.107 New Jersey also prohibits
             the manufacture or sale of undetectable firearms108 and generally prohibits using a 3D printer
             to manufacture firearms and the distribution of instructions for the 3D printing of firearms.109


             New York: Regulates undetectable firearms.
             New York prohibits the possession, transport, and manufacture of an undetectable firearm.110
             The legislature is considering legislation regarding untraceable firearms.




everytownresearch.org/untraceable-ghost-guns                                                                        25
                   Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 27 of 29

                     Virginia: Regulates undetectable firearms.
                     Virginia prohibits the sale, transfer, and possession of plastic firearms, which are defined as any
                     firearm containing less than 3.7 ounces of electromagnetically detectable metal in the barrel,
                     cylinder, slide, frame, or receiver and which, when subject to an x-ray machine commonly used at
                     airports, does not generate an image that accurately depicts its shape.111


                     Washington: Regulates undetectable and untraceable firearms.
                     Washington prohibits facilitating the manufacturing of undetectable or untraceable firearms by a
                     person prohibited from having guns,112 prohibits the manufacturing or possession of undetectable
                     firearms,113 and prohibits the manufacturing of an untraceable firearm with the intent to sell it.114




1.    Alain Stephens, “Officials Confirm Santa Clarita Shooter Used a Ghost Gun,”         24.   Everytown collected data on online sellers who currently offer building
      The Trace, December 9, 2019, https://bit.ly/2T80XJl.                                      blocks for ghost guns for sale particularly 80% receivers and frames. These
                                                                                                sellers were identified using search engines, forums, and websites listing the
2.    Peter Hermann, “D.C. mayor signs law banning ‘ghost gun’ kits from District,”
                                                                                                best 80% lower receivers, frames, and jigs on the market. While this list of
      Washington Post, March 11, 2020, https://wapo.st/3eq7s1L.
                                                                                                companies was not designed to be exhaustive, Everytown’s sample aimed to
3.    Meg O’Connor, “How Facebook Led the FBI to Seize Guns from an Arizona                     capture prominent sellers in the online marketplace. There is no official list of
      ‘Neo-Nazi,’” Phoenix New Times, May 16, 2019, https://bit.ly/2T8LMj9.                     manufacturers or sellers of ghost gun parts.

4.    This comparison was calculated using the price of one of the cheapest ghost         25.   Everytown used a combination of business records and archive.org, a website
      gun build kits identified on the internet for an AR-15 ($365) and the price               that allows you to see the history of over 418 billion web pages, to determine
      of a completed, entry-level AR-15 sold by Cabela’s, Cabela’s, an outdoor                  the approximate year sellers first started selling 80% frames and/or receivers,
      equipment store ($650). “Rifle Classic Kit 80%,” [On File], accessed March 3,             and marked that year as when the seller entered the ghost gun business.
      2020; “Smith & Wesson® M&P 15 Sport II Semiautomatic Tactical,” Cabela’s,                 Sellers may have started offering ghost gun parts prior to the year we
      accessed March 20, 2020, https://bit.ly/2wh7d9g.                                          identified.

5.    Everytown for Gun Safety, “Everytown for Gun Safety Urges ATF to Correct            26.   “80% Lowers Fire/Safe Marked (10-Pack),” [On File], accessed March 6, 2020.
      Regulatory Failure Allowing Untraceable ‘Ghost Guns’ into Communities
                                                                                          27.   “Rifle Classic Kit 80%”, [On File].
      across the Country,” press release, December 12, 2019, https://every.
      tw/2IaYGqp.                                                                         28.   Everytown was able to determine the approximate start year for all 80 sellers.
                                                                                                Of the 80 sellers for which Everytown was able to determine the approximate
6.    18 U.S.C. § 922(p).
                                                                                                year in which the seller began marketing 80% frames and/or receivers, 54 of
7.    Bureau of Alcohol, Tobacco, Firearms, and Explosives, “Fact Sheet - National              them started between January 2015 and May 2020.
      Tracing Center,” accessed March 3, 2020, https://bit.ly/2x7qKZL.
                                                                                          29.   Everytown used a combination of seller websites, state business registration
8.    8 U.S.C. § 922(k).                                                                        databases and archive.org to determine the state where the seller is based.

9.    AK, AR, AZ, CO, CT, DE, FL, GA, HI, IL, KS, KY, LA, MA, MD, ME, MN, MO, MT,         30.   US Department of Justice, US Attorney’s Office for the Eastern District of
      NC, NE, NJ, NV, NY, OH, OK, RI, SC, SD, and VA.                                           Pennsylvania, “Taiwanese Exchange Student Who Threatened to Shoot Up
                                                                                                School Sentenced on Federal Ammunition Charge,” press release, November
10.   In the interest of not publicizing the sellers of ghost gun building blocks, this
                                                                                                19, 2019, https://bit.ly/2Tvig62.
      report does not include the names of sellers or their websites. Screenshots of
      all products and descriptions cited are on file.                                    31.   Government’s Sentencing Position for Defendant Steven Carrillo, US v. Manzo,
                                                                                                16-CR-00749, at 4-8 (C.D. Cal. May 26, 2017).
11.   “AKM AK47 80% Complete Build Kit,” [On File], accessed March 6, 2020.
                                                                                          32.   Complaint, US v. Smith, 18-CR-00043, at 14, 17-18 (E.D. Cal. Feb. 16, 2018).
12.   “AKM AK47 80% Complete Build Kit”, [On File].
                                                                                          33.   Criminal Complaint, US v. Ladwig, No. 18-MJ-00448, at 6 (D.R.I. Dec. 12, 2018).
13.   Gary Vela, “Why Is Purchasing an AR-15 Kit Is Great for Beginners?,” [On File],
      May 10, 2019.                                                                       34.   Chris Aadland, “WTS Paradigm Gunman Exploited Loopholes to Buy Parts for
                                                                                                Gun Used in Shooting, DA Says,” Wisconsin State Journal, January 8, 2019,
14.   The top five videos on YouTube were identified by searching for “80 percent
                                                                                                https://bit.ly/32Ba5cC. [Police Report on File].
      receiver” and “80 percent frame” and sorting instructional videos by view
      count.                                                                              35.   Alain Stephens, “Ghost Guns Are Everywhere in California,” The Trace, May 17,
                                                                                                2019, https://bit.ly/2T5YAGW.
15.   “Best 80% Receivers, Jigs, Parts & More,” [On File], accessed February 29,
      2020.                                                                               36.   Brandi Hitt, “‘Ghost Guns’ Investigation: Law Enforcement Seeing
                                                                                                Unserialized Firearms on Daily Basis in SoCal,” ABC7 Los Angeles, January
16.   “The Router Jig Pro Multiplatform - AR-15/AR-9/AR-45/.308/AR-10,” [On File],
                                                                                                30, 2020, https://abc7.com/5893043/.
      accessed February 29, 2020.
                                                                                          37.   Amanda Michelle Gomez, “DC Recovered 115 Ghost Guns in 2019, Up From
17.   “AKM AK47 80% Complete Build Kit”, [On File].
                                                                                                25 the Year Before,” Washington City Paper, January 10, 2020, https://bit.
18.   Ghost Gunner “3D Gun Printer”: Cody Wilson and James Reeves Interview,                    ly/3aktwt3.
      YouTube, 2018.
                                                                                          38.   Metropolitan Police Department (Washington, DC), “MPD’s Weekly Firearm
19.   “Rifle Classic Kit 80%”, [On File].                                                       Recoveries: January 27, 2019 to February 3, 2020,” press release, February 4,
                                                                                                2020, https://bit.ly/39aDcGl.
20.   “G19 Kit 80% - Compact - Unfinished,” [On File], accessed March 3, 2020.

21.   Complaint, US v. Blackmer, 16-CR-00009, at 6-9 (D.N.H. Nov. 9, 2015).

22.   Complaint, US v. Echeverria, et al., 19-MJ-06527, 11-12 (D. Mass. Oct. 28, 2019).

23.   Complaint, US v. Echeverria, et al., 19-MJ-06527, 12, 16 (D. Mass. Oct. 28,
      2019).




everytownresearch.org/untraceable-ghost-guns                                                                                                                                26
                   Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 28 of 29
39.   In Philadelphia, ATF recovered 42 ghost guns between June 2018 and                   59.   Letter from John R. Spencer, Chief, Firearms Technology Branch, ATF to Chris
      June 2019. Jesse Hughes, “Ghost Guns Create a Haunting Problem for                         Coad, Ultra-Tech, Inc. (May 20, 2009); Letter from John R. Spencer, Chief,
      Pennsylvania,” Fox 43, December 16, 2019, https://bit.ly/2PyuOs8; ATF agents               Firearms Technology Branch, ATF to Rick W. Miller, G&S Precision Machine
      at the Denver Field Division recovered 23 ghost guns in 2018. Jaclyn Allen,                (July 24, 2009); Letter from Earl Griffith, Chief, Firearms Technology Branch,
      “Untraceable, Unregulated and Easy to Build: Colorado and the Increasing                   ATF to Bradley Reece, Palmetto State Defense, LLC (Nov. 22, 2013).
      Popularity of ‘Ghost Guns,’” ABC Denver 7, February 22, 2019, https://bit.
                                                                                           60.   Letter from John R. Spencer, Chief, Firearms Technology Branch, ATF to Alan
      ly/2TrSiAA; In New York State, the Onondaga County District Attorney warned
                                                                                                 Aronstein, Hi-Standard Manufacturing Company (Sept. 23, 2012).
      that the county “has seen a significant increase in the possession and use
      of ‘ghost guns,’ with over 2 dozen confiscated or secured by our local police        61.   Letter from Edward M. Owen, Jr., Chief, Firearms Technology Branch, ATF
      agencies and the state police in the last year.” Douglass Dowty, “DA: Syracuse             to Henry A. Roehrich, SGW Incorporated (May 3, 1983); Letter from Edward
      Man Shot 6-Year-Old Nephew with Untraceable ‘Ghost Gun,’” Syracuse.Com,                    M. Owen, Jr., Chief, Firearms Technology Branch, ATF to Robert Bower, Jr.,
      January 6, 2020, https://bit.ly/2wdXnV8.                                                   Philadelphia Ordnance, Inc. (May 25, 1992); Letter from Curtis H.A. Bartlett,
                                                                                                 Chief, Firearms Technology Branch, ATF to Lane Browne, Mega Machine Shop,
40.   Melissa Pamer, “Father-Daughter Pair Charged After Assault Rifles,
                                                                                                 Inc. (Dec. 27, 2002).
      66,000 Rounds of Ammunition Found in Temple City Gun Cache,” KTLA 5,
      February 21, 2018, https://bit.ly/39bh1iZ; Bob Bennett, “Police: Convicted           62.   Letter from Sterling Nixon, Chief, Firearms Technology Branch, ATF to Justin
      Felon Revealed Gun during Argument,” Press-Republican, April 16, 2018,                     Halford (Apr. 24, 2006) (underlining in original).
      https://bit.ly/2uFTUya; Kelsey Hammon, “More Arrested Monday in Alleged
                                                                                           63.   S. Rep. No. 90-1501, at 22 (1968).
      Connection with Drug-Trafficking Operation,” Longmont Times-Call, July 10,
      2019, https://bit.ly/39c82hM; Sontaya Rose, “Fresno Police Gang Crackdown            64.   18 U.S.C. § 923(g).
      Busts Prostitution Ring, Dozens Arrested,” ABC30 Action News, September
      8, 2017, https://abc30.com/2393264/; Erin Vogt, “‘Armed & Dangerous’ Duo             65.   18 U.S.C. § 923(i).
      Found with Coke, Meth and Kids—Cops,” New Jersey 101.5, August 6, 2019,              66.   18 U.S.C. § 922(s), (t).
      https://bit.ly/32BOxg0; “Suspected Cocaine Dealer Arrested with a ‘Ghost
      Gun,’” Santa Barbara Independent, May 17, 2019, https://bit.ly/39fQwco;              67.   Affidavit of Special Agent, US v. Bishoff, 19-MJ-04496, at 6 (Sept. 23, 2019).
      Metropolitan Police Department (Washington, DC), “MPD’s Weekly Firearm               68.   Affidavit of Special Agent, US v. Bishoff, at 8.
      Recoveries: January 20, 2019 to January 27, 2020,” press release, January 29,
      2020, https://bit.ly/2T9VuSj; O’Connor, “Facebook Led the FBI to Seize Guns”;        69.   Affidavit of Special Agent, US v. Bishoff, at 12.
      Stephens, “Ghost Guns Are Everywhere in California.”                                 70.   Affidavit of Special Agent, US v. Bishoff, at 12.
41.   Peter Hermann and Tom Jackman, “District Seeks to Ban ‘Ghost Gun’ Kits as            71.   Federal laws do provide some checks on ghost gun trafficking, but they are
      Seizures of Homemade Weapons Soar,” Washington Post, February 27, 2020,                    reactive and inadequate to stem the problem. It is illegal to make a ghost gun
      https://wapo.st/2TpZk91.                                                                   intending to sell it (US Department of Justice, Bureau of Alcohol, Tobacco,
42.   Hermann and Jackman, “District Seeks to Ban ‘Ghost Gun’ Kits.”                             Firearms and Explosives, “ATF Federal Firearms Regulations Reference Guide,
                                                                                                 2014,” September 2014, https://bit.ly/39yhWum). The same people who are
43.   Dowty, “Syracuse Man Shot 6-Year-Old”; Douglass Dowty, “‘Mommy!’ Boy, 6,                   prohibited from possessing a regular firearm are prohibited from possessing
      Moans after Uncle Shoots Him in the Back; Police Cleared in Killing Uncle,”                assembled ghost guns (18 U.S.C. § 922[g]). No one can legally sell a ghost gun
      Syracuse.Com, December 19, 2019, https://bit.ly/2VCZ8WD.                                   to someone they know cannot legally buy it (18 U.S.C. § 922[d]). But these laws
44.   Andrew Donovan, “An Alarming 23 Do-It-Yourself ‘Ghost Guns’ Were Ordered                   are too often too little, too late.
      Online, Seized in Syracuse Last Year,” WSYR, February 10, 2020, https://bit.         72.   Hearings In re: Determining the Suitability of Proposed Regulations to
      ly/2IcBAQl.                                                                                Implement Recently Enacted Legislation Concerned with Federal Regulation
45.   Stephens, “Ghost Guns Are Everywhere in California.”                                       of Commerce in Firearms, Department of the Treasury, Internal Revenue
                                                                                                 Service, Statement by Robert C. Zimmer, Sporting Arms and Ammunition
46.   Stephens, “Ghost Guns are Everywhere in California.”                                       Manufacturer’s Institute, at 23 (Nov. 21, 1968); id., Statement of Charles Steen,
47.   Dennis Romero, “Officials across the Country Fear a New Era of Untraceable                 Sarco, Inc., at 133.
      Firearms,” NBC News, August 1, 2018, https://nbcnews.to/2VziWdy.                     73.   Bill Whitaker, “Ghost Guns: The Build-It-Yourself Firearms that Skirt Most
48.   National Law Enforcement Partnership to Prevent Gun Violence, “Statement                   Federal Gun Laws and Are Virtually Untraceable,” 60 Minutes, May 10, 2020,
      on Proliferation of Untraceable Firearms,” press release, September 4, 2018,               https://cbsn.ws/2YNSXR8.
      https://bit.ly/3ajYiSP; International Association of Chiefs of Police, “To           74.   Charles E. Schumer United States Senator for New York, “Schumer Reveals:
      Address the Threat Posed by Untraceable Firearms Made Through 3D Printing                  Onondaga Law Enforcement Is Seeing Frightening Rise of ‘Ghost Guns’ Used
      and Unfinished Frames and Receivers,” Resolution FC.08.t2018, November 1,                  in Crimes; Senator Calls on Feds to Use Law Already on Books to Close the
      2018, https://bit.ly/2TbebFq.                                                              Loophole That Triggers Unregistered Ghost Guns & Work with Locals to Map
49.   Everytown identified prosecutions involving ghost guns or unfinished frames                Extent of Ghost Gun Parts in CNY,” press release, February 10, 2020, https://
      or receivers from press releases from US Attorneys’ Offices, media reports,                bit.ly/2uG5MjI.
      and court documents. Everytown reviewed court filings to determine details           75.   Letter from Jerrold Nadler United States Representative for New York District
      about each prosecution.                                                                    10 and Members of the United States House of Representatives Committee on
50.   Complaint, US v. Rodriguez, et al., 18-CR-00322 (S.D. Tex. Apr. 11, 2018).                 the Judiciary to ATF Acting Director Regina Lomardo, April 23, 2020, https://
                                                                                                 bit.ly/3czj1mQ.
51.   Complaint, US v. Candelario, 16-CR-01643 (D. Md. June 22, 2016).
                                                                                           76.   H.R. 3553, 116th Cong. (2019).
52.   Bill of Particulars, US v. Wells, 17-CR-01114, (D. Ariz. Jul. 9, 2018); O’Connor,
      “Facebook Led the FBI to Seize Guns.”                                                77.   H.R. 4255, 116th Cong. (2019).

53.   Complaint, US v. Wells, 17-CR-01114, (D. Ariz. Jul. 19, 2017).                       78.   H.R. 1266, 116th Cong. (2019).

54.   Complaint, US v. Hari, et al., 18-CR-20014, at 9, 12-13 (C.D. Ill. Mar. 13, 2018);   79.   Del. H.B. 277 (2020).
      Superseding Indictment, US v. Hari, et al., 18-CR-20014, at 5-6 (C.D. Ill. May 2,    80.   Haw. H.B. 2774 (2020).
      2018).
                                                                                           81.   New York State Senator Brad Hoylman, “Senators Hoylman and Kaplan,
55.   Pete Williams and Erik Ortiz, “Days before Virginia Gun Rally, FBI Arrests 3               Assembly Members Rosenthal and Lavine Introduce Comprehensive
      Alleged White Supremacists,” NBC News, January 16, 2020, https://nbcnews.                  Legislation Package to Eliminate Dangerous Ghost Guns,” press release,
      to/3ctOOpY.                                                                                February 14, 2020, https://bit.ly/2VDmQ57.
56.   Motion for Detention Pending Trial, US. v. Lemley, et al., 20-MJ-00192, 20-MJ-       82.   Md. H.B. 910 (2020).
      00193, 20-MJ-00194, at *17-18 (D. Md. Jan. 21, 2020).
                                                                                           83.   R.I. S.B. 2004 (2020).
57.   Complaint, US v. Lemley, 20-MJ-00192, at 5 (D. Md. Jan. 15, 2020).
                                                                                           84.   This emergency law lasts 90-days. Peter Hermann, “DC Mayor Signs Law
58.   18 U.S.C. § 921(a)(3).                                                                     Banning ‘Ghost Gun’ Kits from District,” Washington Post, March 11, 2020,
                                                                                                 https://wapo.st/2U58ec6.




everytownresearch.org/untraceable-ghost-guns                                                                                                                                 27
                    Case 3:20-cv-06761-EMC Document 1-2 Filed 09/29/20 Page 29 of 29
85.    States should also carefully consider regulating undetectable guns, such
       as those printed with a 3D printer. This could include a prohibition on the
       manufacturing of 3D-printed firearms, a prohibition on posting 3D-printed gun
       plans online, or a general prohibition on possessing undetectable firearms.

86.    Letter from Josh Shapiro, Attorney General, Commonwealth of Pennsylvania,
       to Colonel Robert Evanchick, Commissioner, Pennsylvania State Police,
       December 16, 2019, https://bit.ly/2VzrHUI.

87.    After sellers of unfinished frames and receivers sued to challenge the policy, a
       Pennsylvania court temporarily prevented the Pennsylvania State Police from
       enforcing this policy towards unfinished frames and receivers but indicated
       that it would revisit its decision if the state police clarified aspects of the
       policy. Memorandum Opinion, Landmark Firearms LLC, et al. v. Evanchick, No.
       694 M.D. 2019 (Pa. Commw. Ct. Jan. 31, 2020).

88.    State of New Jersey, Department of Law & Public Safety, Office of the
       Attorney General, “AG Grewal Files First State Lawsuit Against ‘Ghost Gun’
       Company for Offering Untraceable Guns in NJ,” press release, March 22, 2019,
       https://bit.ly/32BMecV.

89.    NY Attorney General Letitia James, “AG James Pumps Brakes On Online
       ‘Ghost Gun’ Sellers, Orders Cease And Desist Of Sales Into New York,” press
       release, September 23, 2019, https://on.ny.gov/2TGHcrj.

90.    United States Congress House Judiciary Committee, Hearing on the Oversight
       of the Federal Bureau of Investigation, Feb. 5, 2020 (116th Cong., 2nd sess.)

91.    Letter from Representative Madeleine Dean (D-PA) to FBI Director
       Christopher Wray, February 18, 2020.

92.    H.R. 2621, 116th Cong. (2019).
93.    Public Law No: 116-92.

94.    Katie Mettler and Avi Selk, “GoDaddy—Then Google—Ban Neo-Nazi Site Daily
       Stormer for Disparaging Charlottesville Victim,” Washington Post, August 14,
       2017, https://wapo.st/39u6DTX.

95.    Cal. Penal Code § 29180.

96.    Cal. Penal Code § 29180.

97.    Cal. Penal Code § 29182(b).

98.    Cal. Penal Code § 29180(b)(2).

99.    Cal. Penal Code § 29180(d)(1).

100. Cal. Penal Code § 30400 et seq.

101.   Cal. Penal Code § 30414.

102. Conn. Gen. Stat. § 29-36a.

103. Conn. Gen. Stat. § 53-206j.

104. Conn. Gen. Stat. § 53-206i.

105. Mass. Ann. Laws ch. 140, § 131N.

106. N.J. Stat. § 2C:39-9(d).

107.   N.J. Stat. § 2C:39-9(k).

108. N.J. Stat. § 2C:39-9(m).

109. N.J. Stat. § 2C:39-9(l).

110.   N.Y. Penal Law §§ 265.50, 265.55.

111.   Va. Code Ann. § 18.2-308.5.

112.   Wash. Rev. Code Ann. § 9.41.325.

113.   Wash. Rev. Code Ann. § 9.41.190.

114.   Wash. Rev. Code Ann. § 9.41.190(1)(d).




everytownresearch.org/untraceable-ghost-guns                                              28
